TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00534-CV



                     David Johnson and Barbara Johnson, Appellants

                                              v.

                              Industrial Asphalt, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-06-000809, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants David Johnson and Barbara Johnson have filed a motion requesting that

this appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the

appeal.



                                          ___________________________________________

                                          Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellants’ Motion

Filed: March 24, 2009